Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
PATH TO ALLOWANCE
Examiner respectfully suggests Applicant telephone Examiner Adams (571-270-3688) prior to filing a response to the instant office action in order to discuss claim amendments to place this application in a Condition for Allowance.  Possible considerations for allowance would be to incorporate some or all the subject matter deemed allowable herein.  Furthermore, adding limitations directed towards additional drone maneuver capabilities is disclosed in HWANG et al. (US Pub. No.: 2021-0191390) would not further allowance if proposed in a potential amendment.  

35 USC § 112(f)  

MPEP 2181(I) discloses that a claim limitation will be presumed to invoke 35 U.S.C.  112(f) if it meets the following 3-prong analysis:
the claim limitation uses the phrase “means” or “step” or a term used as a substitute for “means” that is a generic placeholder;
the phrase “means” or “step” or the substitute term is modified by functional language, typically linked by the transition word “for” or another linking word; and
the phrase “means” or “step” or the substitute term is not modified by sufficient structure or material for performing the claimed function.

Claims 1-7 disclose limitations which are presumed to invoke 35 U.S.C.  112(f) as said limitations meet said 3-prong analysis.

Regarding Claims 1-7, one or more processors configured is considered to read on Fig. 13 processor 1320 ([0094]).


Claim Rejections - 35 USC § 102
The following is a quotation of 35 U.S.C. 102(a)(2):
(a) Novelty; Prior Art.— A person shall be entitled to a patent unless: (2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122 (b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
(b) Exceptions: (2) Disclosures appearing in applications and patents.— A disclosure shall not be prior art to a claimed invention under subsection (a)(2) if: (A) the subject matter disclosed was obtained directly or indirectly from the inventor or a joint inventor; (B) the subject matter disclosed had, before such subject matter was effectively filed under subsection (a)(2), been publicly disclosed by the inventor or a joint inventor or another who obtained the subject matter disclosed directly or indirectly from the inventor or a joint inventor; or  (C) the subject matter disclosed and the claimed invention, not later than the effective filing date of the claimed invention, were owned by the same person or subject to an obligation of assignment to the same person.

Claims 1-2, 6, 8-9, 13, 15-16, 19 is/are rejected under 35 U.S.C. 102(a)(2) as being unpatentable over BHAT et al. (US Pub. No.: 2019-0132371).

As per Claim 1 BHAT discloses A device, comprising (Figs. 1-3 mobile UEs in the system [0004] – processor of Fig. 2): one or more processors configured to (processor of Fig 2): 
identify a particular sub-region of a particular geographical area at which one or more User Equipment (“UEs”) are pointed (Figs. 1-3, 5, 7-8 [0048] identify where / how UE is pointed, positioned, orientated – this is the point of interest for view point focal and identifying a sub-region of the entire area of interest to capture [0088] – depicting at least a golf event in that geographical area – UE 103a, 103b that collects respective GPS, angle and orientation metadata [0048]); 
receive a plurality of video streams that are each associated with a different sub-region of the particular geographical area (Figs. 1-3, 5, 7-8 each UE may represent a particular sub-region to collect the video created video stream [0009] [0048] [0088] [0101] crowd source different camera angles [0032]); 
select, based on identifying the particular sub-region at which the one or more UEs are pointed, a particular video stream of the plurality of video streams that is associated with the particular sub-region (Figs. 1-3, 5, 8-9 [Abstract] [0016] [0029] [0048] select the area of interest sub-region and the stream video from the associated camera - where/how it is focused as per the position angle orientation [0088] [0101]); 
and output the selected particular video stream associated with the particular sub-region (Figs. 1-3, 5, 8-9 [0004] [0041] selected streams are displayed [0091-0092]).

As per Claim 2 BHAT discloses The device of claim 1, wherein each video stream of the plurality of video streams is associated with a different respective camera (Figs. 1-3, 5, 7-8 each UE contains a camera to collect the video created video stream [0009] [0048] [0088] [0101] crowd source different camera angles [0032]), wherein selecting the particular video stream includes (Figs. 1-3, 5, 8-9 [Abstract] [0016] [0029] select the area of interest where/how it is focused as per the position angle orientation [0088] [0101]) actuating a particular camera of the plurality of cameras to capture video associated with the selected sub-region (Figs. 1-3, 5, 7-8 switch to that particular camera based upon the desired focal view point of interest sub-region for that camera [0007] [0034] [0050-0052]).


As per Claim 6 BHAT discloses The device of claim 1, wherein the one or more processors are further configured to: receive pose information associated with a plurality of UEs that are located within the particular geographical area (Figs. 1-3, 5, 8 [0004] [0006] – depicting at least a golf event in that geographical area – UE 103a, 103b that collects respective GPS, angle and orientation metadata [0048]), wherein identifying the particular sub-region of the particular geographical area at which the one or more UEs are pointed is based on the received pose information (Figs. 1-3, 5, 7-8 [0048] identify where / how UE is pointed, positioned, orientated – this is the point of interest for view point focal [0088]).

As per Claim 8 BHAT discloses A non-transitory computer-readable medium, storing a plurality of processor-executable instructions to (Figs. 1-3 [0039-0040]): 
identify a particular sub-region of a particular geographical area at which one or more User Equipment (“UEs”) are pointed (See said analysis for Claim 1); receive a plurality of video streams that are each associated with a different sub-region of the particular geographical area (See said analysis for Claim 1); 
select, based on identifying the particular sub-region at which the one or more UEs are pointed, a particular video stream of the plurality of video streams that is associated with the particular sub-region (See said analysis for Claim 1); and output the selected particular video stream associated with the particular sub-region (See said analysis for Claim 1).

As per Claim 9 BHAT discloses The non-transitory computer-readable medium of claim 8, wherein each video stream of the plurality of video streams is associated with a different respective camera, wherein selecting the particular video stream includes actuating a particular camera of the plurality of cameras to capture video associated with the selected sub-region (See said analysis for Claim 2).


As per Claim 13 BHAT discloses The non-transitory computer-readable medium of claim 8, wherein the processor-executable instructions further include processor-executable instructions to (See said analysis for Claim 8): 
receive pose information associated with a plurality of UEs that are located within the particular geographical area (See said analysis for Claim 6), wherein identifying the particular sub-region of the particular geographical area at which the one or more UEs are pointed is based on the received pose information (See said analysis for Claim 6).


As per Claim 15 BHAT discloses A method, comprising ([Abstract]): 
identifying a particular sub-region of a particular geographical area at which one or more User Equipment (“UEs”) are pointed (See said analysis for Claim 1); receiving a plurality of video streams that are each associated with a different sub-region of the particular geographical area (See said analysis for Claim 1); 
selecting, based on identifying the particular sub-region at which the one or more UEs are pointed, a particular video stream of the plurality of video streams that is associated with the particular sub-region (See said analysis for Claim 1); and outputting the selected particular video stream associated with the particular sub-region (See said analysis for Claim 1).

As per Claim 16 BHAT discloses The method of claim 15, wherein each video stream of the plurality of video streams is associated with a different respective camera, wherein selecting the particular video stream includes actuating a particular camera of the plurality of cameras to capture video associated with the selected sub-region (See said analysis for Claim 2).

As per Claim 19 BHAT discloses The method of claim 15, further comprising: 
receiving pose information associated with a plurality of UEs that are located within the particular geographical area (Figs. 1-3, 5, 8 [0004] [0006] – depicting at least a golf event in that geographical area – UE 103a, 103b that collects respective GPS, angle and orientation metadata [0048]), wherein identifying the particular sub-region of the particular geographical area at which the one or more UEs are pointed is based on the received pose information (Figs. 1-3, 5, 7-8 [0048] identify where / how UE is pointed, positioned, orientated – this is the point of interest for view point focal [0088]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 3-4, 7, 10-11, 14, 17, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over BHAT et al. (US Pub. No.: 2019-0132371) in view of HWANG et al. (US Pub. No.: 2021-0191390).

As per Claim 3 BHAT discloses The device of claim 2, wherein actuating the particular camera includes (See said analysis for Claim 2) 
BHAT does not disclose but HWANG discloses physically displacing the particular camera (Figs. 1-4, 16 drone camera and moving the camera toward closer to the subject [0472]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include physically displacing the particular camera as taught by HWANG into the system of BHAT because of the benefit taught by HWANG to disclose additional functionality in multiple-camera system that determines respective camera displacement as well as changing the distancing of a particular camera whereby BHAT is directed towards a multiple-camera system that considers the individual camera position and pose and would benefit from the additional flexibility of camera displacement to expand upon system capabilities.


As per Claim 4 BHAT discloses The device of claim 2, wherein actuating the particular camera includes (See said analysis for Claim 2)
BHAT does not disclose but HWANG discloses modifying a viewing angle of the particular camera from a first viewing angle to a second viewing angle (Figs. 1-4, 16 control the viewing angle [0016-0018] [0037-0039] move particular camera toward closer to the subject [0472] [0531]) (The motivation that applied in Claim 3 applies equally to Claim 4).

As per Claim 7 BHAT discloses The device of claim 6, wherein 
BHAT does not disclose but HWANG discloses the pose information for the plurality of UEs includes an azimuth angle of each UE relative to a particular facet of the each UE (Figs. 1-4, 16, 25 see angle information for that UE [0016-0019] [0472] [0531]) (The motivation that applied in Claim 3 applies equally to Claim 7).

As per Claim 10 BHAT discloses The non-transitory computer-readable medium of claim 9, wherein actuating the particular camera includes (See said analysis for Claim 2) 
BHAT does not disclose but HWANG discloses physically displacing the particular camera (See said analysis for Claim 3).

As per Claim 11 BHAT discloses The non-transitory computer-readable medium of claim 9, wherein actuating the particular camera includes (See said analysis for Claim 2)
BHAT does not disclose but HWANG discloses modifying a viewing angle of the particular camera from a first viewing angle to a second viewing angle (See said analysis for Claim 4).


As per Claim 14 BHAT discloses The non-transitory computer-readable medium of claim 13, wherein 
BHAT does not disclose but HWANG discloses the pose information for the plurality of UEs includes an azimuth angle of each UE relative to a particular facet of the each UE (See said analysis for Claim 7).


As per Claim 17 BHAT discloses The method of claim 16, wherein actuating the particular camera includes (See said analysis for Claim 2)
BHAT does not disclose but HWANG discloses at least one of: physically displacing the particular camera (See said analysis for Claim 3), or modifying a viewing angle of the particular camera from a first viewing angle to a second viewing angle (at least one of).

As per Claim 20 BHAT discloses The method of claim 19, wherein BHAT does not disclose but HWANG discloses the pose information for the plurality of UEs includes an azimuth angle of each UE relative to a particular facet of the each UE (See said analysis for Claim 7)


Allowable Subject Matter
Claims 5, 12, 18 is/are objected to as being dependent upon the rejected base claim, but would be allowable if rewritten in independent form, including all intervening claims. 

Claims 5, 12, 18 is/are allowed.  The following in a statement for reasons for allowance:


As per Claim 5 the prior art of record either alone or in reasonable combination fails to teach or suggest “The device of claim 1, wherein the one or more processors are further configured to: determine that at least a threshold quantity of UEs are pointed at the particular sub-region, wherein the selecting is further based on determining that at least the threshold quantity of UEs are pointed at the particular sub-region" These limitations in combination with the other limitations of the independent claim are thus deemed allowable.


As per Claim 12 the prior art of record either alone or in reasonable combination fails to teach or suggest “The non-transitory computer-readable medium of claim 8, wherein the processor-executable instructions further include processor-executable instructions to: determine that at least a threshold quantity of UEs are pointed at the particular sub-region, wherein the selecting is further based on determining that at least the threshold quantity of UEs are pointed at the particular sub-region" These limitations in combination with the other limitations of the independent claim are thus deemed allowable.


As per Claim 18 the prior art of record either alone or in reasonable combination fails to teach or suggest “The method of claim 15, further comprising: determining that at least a threshold quantity of UEs are pointed at the particular sub-region, wherein the selecting is further based on determining that at least the threshold quantity of UEs are pointed at the particular sub-region" These limitations in combination with the other limitations of the independent claim are thus deemed allowable.


For Claims 5, 12, 18, the closest prior art of record BHAT et al. (US Pub. No.: 2019-0132371), alone or in a reasonable combination with additional prior art does not teach the claims as recited herein.  BHAT only teaches determining positioning and pose information associated with a plurality of smartphones located within a particular geographical area, identifying, based on the positioning and pose information associated with the plurality of smartphones, a focal point within the particular geographical area, receiving a plurality of video streams that are each associated with a respective camera, of a plurality of cameras, selecting one or more cameras, of the plurality of cameras, based on the identified focal point, and outputting one or more video streams associated with the selected one or more cameras.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
				Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EILEEN M ADAMS whose telephone number is ((571)270-36883688.  The examiner can normally be reached on Mon-Thurs from 7:30-5:00.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, William Vaughn can be reached on (571) 272-3922.  The fax phone number for the organization where this application or proceeding is assigned is 571-270-4688.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.   For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have any questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/EILEEN M ADAMS/Primary Examiner, Art Unit 2481